DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 July 2021.
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 23 July 2021 is acknowledged.  The traversal is on the ground(s) that a lack of undue burden (pp 5 and 6).  This is not found persuasive because each of Groups I-III is directed to a specific invention (i.e. a distinct process, substrate and composite) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The Drawings filed 27 November 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2020 and 02/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang ("Preparation of CIP/SiO2/PANI Composites and design of electromagnetic wave absorption coating in X-Band." Advanced Materials Research, Vols. 846-847, pp 1905-1910).
	Claim 1: Wang discloses a composition with CIP/SiO2/PANI (abs).  Further, Wang discloses the coated particles and the coating of the composition on a substrate to absorb electromagnetic waves (pp 1905-1906). It is noted that the antioxidant limitation is met by the SiO2 component.
	Claims 2 and 3: Wang discloses the silicon oxide component (abs, pp 1906-1907).
	Claim 4: Wang discloses CIP – carbonyl iron powder (abs).	
	Claim 5: Wang discloses polyaniline PANI (abs).
	Claims 6 and 8: Wang discloses the acid and/or dopant – see DBSA (pp 1906, 1907). It is noted that the acid and dopant can be the same component in the instant claims based on the dependency.
	Claim 11: Regarding the claimed resistance property, if a prior art reference teaches the substantially identical material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, it is noted that the same conductive polymer PANI – which has a resistance in 103 Ohm-cm – is present; thus, the claimed resistance property is expected.	
Claim(s) 1-6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li "Microwave absorption properties of γ-Fe2O3/(SiO2)x–SO3H/polypyrrole core/shell/shell microspheres." J Mater Sci (2018) 53:5270–5286).
	Claim 1: Li discloses a composition with γ-Fe2O3/(SiO2)x–SO3H/polypyrrole core/shell/shell microspheres (abs).  Further, Li discloses coating the composition on a substrate to absorb electromagnetic waves (pp 5271-5272). It is noted that the antioxidant limitation is met by the SiO2 component.
	Claims 2 and 3: Li discloses the silicon oxide component (abs, pp 5272).
	Claim 4: Li discloses γ-Fe2O3 (abs).	
	Claim 5: Li discloses polypyrrole (abs).
	Claims 6 and 8: Li discloses the acid and/or dopant – see sulfuric acid (abs, pp 5271-5272). It is noted that the acid and dopant can be the same component in the instant claims based on the dependency.
	Claim 11: Regarding the claimed resistance property, if a prior art reference teaches a substantially identical material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, it is noted that Li discloses the same conductive polymer polypyrrole and a conductivity of greater than 5 S/cm (see table 3); thus, the claimed resistance property is expected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schuster US2008/0050594 – cited in the IDS).
Claim 1: Schuster discloses a coating composition with a pigment having a ferromagnetic core, a reducing agent and a conductive polymer (abs, ¶12-16, 26, 46-55 and example).  The Schuster reference discloses the claimed invention with the feature of the conductive polymer but does not disclose the composition with enough specificity to anticipate the claimed invention.
Nevertheless, given that the Schuster reference discloses the component of a conductive polymer, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Schuster reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the conductive polymer, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, Schuster is motivated to add a conductive polymer with the benefit gain of increasing the conductivity of the coating (¶16, 21, 26 and 46).
	Claims 2 and 3: Schuster discloses hydrazine, aldehyde, alcohol and/or sugar (¶55).
	Claim 4: Schuster discloses the claimed magnetic component - see carbonyl iron (¶12-14 and example).	
	Claim 5: Schuster discloses polyaniline, polypyrrole, polythiophene and/or polyacetylene (¶17).
	Claims 6 and 8: Schuster discloses the acid and/or dopant (¶37, 50, 52 and example). 
Claims 7, 9 and 10: The Schuster reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading ranges are construed as result-i.e., a variable which achieves a recognized result. Given that the Schuster reference discloses a similar composition and is motivated to optimize to experimental conditions to achieve “demonstrable magnetic and/or electric properties after they have been applied to, or introduced into, an object” (¶6 and example), it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amount of the components within a coating composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
	Claim 11: Regarding the claimed resistance property, if a prior art reference teaches a substantially identical material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Here, it is noted that the same conductive polymer is present; thus, the claimed resistance property is expected.
Claim(s) 7, 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang or Li.
The Wang or Li reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading ranges are construed as result-effective variables, i.e., a variable which achieves a recognized result. Given that the Wang or Li reference discloses a similar composition and is motivated to optimize the conditions to achieve an enhanced absorption of electromagnetic waves, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization such as varying the amount of known components within a coating composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leddy discloses a coating composition with a magnetic core, an antioxidant and a conductive polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764